In re: Shelton J. Williams and Adam Amos Mack applying for writ of habeas corpus.
Writ granted. An evidentiary hearing is ordered on the Witherspoon issue. See order.
On considering the petition of the relators in the above entitled and numbered cause:
It is ordered that The Sixteenth Judicial District Court, Parish of Iberia, without delay, grant to said relators, Shelton J. Williams and Adam Amos Mack an evidentiary hearing on the Witherspoon issue on relators’ petition for writ for habeas corpus filed in that Court and this Court.